Title: To Alexander Hamilton from Jeremiah Olney, 10 July 1793
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, July 10, 1793. “I have recd. your Letter of the 25th of June. My Accounts for the first quarter of the present Year, having been compleated and transmitted to the Treasury on the First Day of April, I supposed the Summary amount of Duties, for that period, unnecessary; and that it was required only because, in many instances, the Accounts were and will be unavoidably delayed several Weeks after the expiration of the quarter. The requisition of the 12th. of October 1792, had since slipped my Memory until the receipt, Yesterday, of your Letter, or the Summary for the last quarter should have been forwarded immediately after its close.…”
